By the Court, Sebastian, J. There are two objections raised by the plaintiffs in error to the proceedings below: the first of which is that the court rendered separate judgments against the defendant below. We do not see that any judgment was rendered at all except against one of the defendants, which was done on plaintiff’s motion to strike out his plea. There appears upon the record an entry of a judgment against the other defendant which is erased, and stated by the court to have been erroneously entered on the record. If indeed the judgment against May was taken at all, it was under the control of the court during the term; and as the court, during the same term, extended to the same defendant further time to plead, it would amount to a setting aside that judgment, which it was competent for the court to do. The plaintiff cannot allege as error, any thing done for his own benefit. As to the extension of time to May to plead, we see no error in that. No judgment appears against him, on record, and it was lawful for (he court to extend the time for pleading, as we must presume that they had sufficient reason for so doing. The non-suit was well taken, as the plaintiff was bound to pursue his remedy, and failed to do so. Judgment affirmed.